MEMORANDUM OPINION
                                          No. 04-10-00692-CV

                          IN RE KILLAM RANCH PROPERTIES, LTD.

                                   Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: November 17, 2010

PETITION FOR WRIT OF MANDAMUS DENIED

           On September 24, 2010, relator filed a petition for writ of mandamus, asserting: (1) the

trial court lacked jurisdiction to cancel the lis pendens, and (2) the trial court erred in cancelling

the lis pendens while an appeal is pending and without requiring security or an undertaking.

This court ordered the respondent and/or real parties in interest to file a response to the petition,

and responses were filed with this court on October 14, 2010.

           Relator has also filed an appeal in Cause No. 04-10-00324-CV, which appeals the trial

court’s order granting summary judgment to Webb County and denying summary judgment to

Killam Ranch, the award of attorney’s fees, and the cancelling of the lis pendens. On October


1
 This proceeding arises out of Cause No. 2007-CVQ-001680-D3, Killam Ranch Properties, Ltd. v. Webb County,
Texas, in the 341st Judicial District Court, Webb County, Texas, the Honorable Michael Peden, visiting judge
presiding.
                                                                                  04-10-00692-CV


21, 2010, relator filed a supplemental brief in Cause No. 04-10-00324-CV. As a result, the

appeal now encompasses all of the issues addressed in the petition for writ of mandamus.

       In order to be entitled to mandamus relief, a relator must show the trial court clearly

abused its discretion and the relator has no adequate remedy at law. In re Prudential Ins. Co. of

Am., 148 S.W.3d 124, 135 (Tex. 2004); Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992).

The court has determined that relator has failed to establish it does not have an adequate remedy

by appeal. Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P.

52.8(a).

                                                                   PER CURIAM




                                              -2-